Case 2:21-cv-02236-SHL-cgc Document 7 Filed 04/21/21 Page 1 of 2                       PageID 45


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
______________________________________________________________________________

BRITTANY GREER                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Civil Action No.: 2:21-cv-02236-SHL-cgc
                                              )
KROGER LIMITED PARTNERSHIP I,                 )
                                              )               JURY DEMANDED
       Defendant.                             )


                          JOINT NOTICE OF SETTLEMENT
                                      AND
                    STIPULATION OF DIMISSAL WITH PREJUDICE


       The parties, Defendant, Kroger Limited Partnership I (hereinafter “Kroger”) and Plaintiff,

Brittany Greer (hereinafter “Plaintiff”) (collectively referred to as “the Parties”), by and through

their counsel of record and pursuant to Local Rule 83.13, hereby give notice that all matters by

and between the parties have been settled and compromised. The parties also submit this Joint

Stipulation of Dismissal with Prejudice. The parties hereby stipulate that this cause may be

dismissed with prejudice.

       Respectfully submitted this 21st day of April, 2021.

                                              LEWIS THOMASON, P.C.

                                              By: s/Christopher L. Vescovo
                                              CHRISTOPHER L. VESCOVO (14516)
                                              LAURA L. DEAKINS (30131)
                                              Attorneys for Defendants, Kroger Limited
                                              Partnership I and The Kroger Company
                                              40 South Main Street, Suite 2900
                                              Memphis, TN 38103
                                              (901) 525-8721
                                              cvescovo@lewisthomason.com
                                              ldeakins@lewisthomason.com
 Case 2:21-cv-02236-SHL-cgc Document 7 Filed 04/21/21 Page 2 of 2   PageID 46


                                   MORGAN & MORGAN-MEMPHIS

                                   By: s/ Elaine Sheng
                                   ELAINE SHENG (18438)
                                   80 Monroe Ave., Suite 900
                                   Memphis, TN 38103
                                   (901) 333-1918
                                   esheng@forthepeople.com
                                   Attorney for Plaintiff

10330026




                                      2
